 198DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociatedMusicians of Greater New York, Local802, AFM,AFL-CIOandNational Association ofOrchestra Leaders.Case 2-CC-1070May 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULIOCHAND MEMBERSFANNING AND BROWNOn February 14, 1969, Trial Examiner MaxRosenberg issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter, theGeneralCounsel filedlimited exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the limited exceptions andbrief,' and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner, with thelimited modification in the Order noted herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,AssociatedMusicians of Greater New York, Local802,AFM, AFL-CIO. New York,New York, itsofficers,agents,and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order,as so modified.A. Substitute for the last clause of the TrialExaminer'sRecommended Order, in paragraph l(a)beginningwith"where in either case an objectthereof,"the clause"where in either case an objectthereof is to force Joe Carroll or any otherself-employedpersonoremployer to join theRespondent."B. Substitute for the last clause in paragraph 1(b)of the Trial Examiner'sRecommendedOrder,beginning with"where an object thereof,"the clause"where an object thereof is to force or require JoeCarrollorany other self-employed person oremployer to join the Respondent."C. In the notice attachedas anAppendix to theTrialExaminer'sDecision, in the first indentedparagraph thereof replace the last clause beginning"where in either case an object thereof" with theclause substituted in A above.D. In the notice attached as an Appendix to theTrialExaminer's Decision in the second indentedparagraph thereof, replace the last clause beginning"whereanobjectthereof"withtheclausesubstituted in B above.'As theRespondent has filed no exceptions,we find it unnecessary topass on the General Counsel's contentionthat the TrialExaminer shouldhave resolved an allegedcredibility conflict over what the Union did or didnot tell Carroll vis-a-vis rejoining the Union.'We find merit in the General Counsel's exceptionto the failure of theTrial Examiner to recommend a "broad"rather than a "narrow" Order.We agree with the General Counsel that such"broad"Order is warrantedinview of ourfinding of a similar violation in another recent case,AssociatedMusicians of Greater New York. Local 802, AFM, AFL-CIO(Random Travel,Inc.),171NLRB No. 149,and the admission that it isRespondent's policy tounionizeallconductorsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: With all partiesrepresented, this case was tried before me in New YorkCity,New York, on October 28, 1968, on complaint oftheGeneral Counsel of the National Labor RelationsBoard and an answer filed by Associated Musicians ofGreater New York, Local 802, AFM, AFL-CIO, hereincalled the Respondent or the Union.' At issue is whetherRespondent violatedSection8(b)(4)(i),(ii)(A)of theNational Labor Relations Act, as amended, by certainconduct to be detailed hereinafter. At the conclusion ofthehearing, the parties orally argued their respectivecauses.A brief has been filed by the Charging Party,NationalAssociation of Orchestra Leaders, which hasbeen duly considered.Upon the entire record in this proceeding, I herebymake the following:'FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERA. Jurisdictional FactsThe complaintalleges thatJoe Carroll,doing businessunder the trade nameof "Joe CarrollOrchestras" andherein calledCarroll, is and has at all times material beena self-employed personand an employerengaged in'The complaint, which issued on February27, 1968,isbased upon acharge which was filed and served on January3, 1968.'Ihave taken official notice of the transcript in a proceeding institutedunder Sec.10(1) of the Act by Ivan C.McLeod, Regional Director forcase.2 of the NationalLaborRelations Board,against Respondent, whichwas heard on March 8,1968, before the Honorable William B. Herlands,District Judge for the Southern District ofNew York.Judge Herlandsruled,afterhearing,that there was reasonable cause to believe thatRespondent had engaged in unfair labor practices within the proscriptiveambit of Sec.8(b)(4(i), (hXA)and he issued a temporary restraining orderagainst Respondent pending final disposition of the instant proceeding. Thefindings of fact made herein are based upon the evidence adduced beforethe District Court,as well as the exhibits proffered in this case.176 NLRB No. 29 ASSOCIATED MUSICIANS OF GREATER N.Y., LOCAL 802199commerce and in an industry affecting commerce withinthe meaning of Sections 2(l), (2), (6), and (7) and 8(b)(4)of the Act. In its responsive pleadings, the Union deniesthat Carroll is either a person who is self-employed or anemployer engaged in commerce within the purview of thestatute.It is undisputed and I find that Carroll is the founderand sole proprietor of an enterprise styled as "Joe CarrollOrchestras" which is registered to and does business inNew York County, New York, and also transacts businessin the States of New Jersey, Connecticut, Virginia, NorthCarolina,andSouthCarolina.Carrollmaintains hisprincipal office in New York City where he is engaged inproviding bands, orchestras,musical entertainment andvariety talent to night clubs, conventions, country clubs,hotels,privateparties,universities,andindustrialestablishments.During 1967, which year is representativeof his annual operations generally, Carroll performedservicesvaluedatapproximately $246,000, of which$58,000 was derived from engagements undertaken outsidetheStateofNew York. In addition, Carroll hasperformed services in an undisclosed monetary amount forsuch commercial clients as International Telephone andTelegraph Company, Equitable Life Insurance Company,GeneralMotorsCorporation,BordenCompany, andReynolds Metals Company, all located within the State ofNew York, and all of which have previously been foundby the Board to be engaged in commerce within themeaning of the Act under its direct inflow or outflowjurisdictional standards. In light of the foregoing, I findthat Carroll is, and has at all times material herein been,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.'B.The Statusof Carrolltransportationand overnight expenses, such as hotelaccommodationsandmeals.Moreover,Carroll'smusicians are recompensed by payroll checks which areissued by him and from which he withholds social securityand other taxes. So far as appears, his remunerationconsists of the difference between his costs in providingthe entertainment and the amount he receives under hisagreement with the client.'When an event is scheduled,Carrollpersonallyoversees the arrangement of theorchestra on the bandstand and monitors the quality ofthe performance. From time to time, he acts in thecapacity of a leader of his orchestra and, if the occasionarises,he may fill in on the drums while he conducts.'Carroll testified without contradiction and I find that hehas never performed as a "side-man," i.e., a rank-and-filemusician, in any other orchestra.In view of Carroll's relationship to the musicians whoare presented under his auspices, as evidenced by hisauthority to hire, discipline, and discharge them, by hiscontrol over the manner and style of their performanceand the matter of their attire, by his procurement ofcustomer-contracts which afford productive employmentfor the musicians, by the fact that he compensates them,withholds assorted taxes from their income, and pays theirtravel andliving expenses,and by the further fact that heconducts their musical groups or otherwise supervises theirmusicaleffortstoinsuretherequisitequalityofperformance, I am convinced and find that Carroll is anemployerwithinthemeaning of Section 2(2) and8(b)(4)(A) of the Act.' Moreover, as Carroll is the soleproprietor of his enterprise and garners his income fromsellingmusical services to purchasers for a price, I findthat he is also a self-employed person within the scope ofSections 2(1) and 8(b)(4)(A) of the statute.'II.THELABOR ORGANIZATION INVOLVEDThe evidence is uncontroverted and I find that Carrollhas been engaged in the business of supplying musicalservices and entertainment for clients since 1945. In thecourse of his operations, Carroll maintains an office inNew York City which is staffed by his wife and someclerical employees, from whence he solicits business bothtelephonicallyandbymail.Allofficeequipment,telephones, lighting, fixtures, stationery, and advertising,as well as a music library of special arrangements valuedin the thousands of dollars, are paid for by Carroll.'During 1967, he utilized approximately 225 musicians toperform for his clients. In the main, Carroll contracts for"single" engagements which, in the jargon of the industry,refers to engagements which last for less than a week.Although Carroll retains a full-time employee who isknown as a "contractor" in the trade to procure musiciansfor particular performances, it is Carroll who ultimatelyhires, disciplines, or discharges these individuals, and whodetermines whether to reemploy certainmusiciansbecauseof their peculiar talents.When an orchestra is hired for aspecial function, Carroll decides the style of music to beplayed and dictates the type of uniform to be worn by themusicians, occasionally bearing the, cost of unusual attire.Each orchestra is identified by plastic decals as either"Joe Carroll Orchestra of New York" or "Joe CarrollMusic New York." If his performers are required totravel todistant engagements,Carroll foots the bill for all'SeeAssociatedMusiciansofGreaterNewYork, Local 802, AFM,AFL-CIO (Random Travel. Inc.),Ill NLRB No. 149.'Carroll's telephone bill averages$4,500 annually.He also advertises hisorchestras in the"Redbook" for which he is charged$25 per month.The complaint alleges,the answer admits, and I findthatRespondent is a labor organization within themeaning of Section2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA.The Contentions and the EvidenceInhiscomplaint, the General Counsel asserts thatRespondent violated Section 8(b)(4)(i),(ii)(A) of the Actby (1) maintaining and enforcing bylaw provisions whichprohibit itsmembers from performing in orchestras orbands conducted by Carroll, or in which Carroll performsas a musician; (2) regularly publishing in its officialmonthly publication styled "Allegro" a notice proclaimingthat Carroll had been expelled from Respondent's ranks,and reminding its members that they may not play inCarroll's orchestras; and, (3) insisting that Carroll joinand remain a member of Respondent, all with an object of'Cf.Carrollv.American Federationof Musiciansof U.S.& Can., 372F.2d 155, 159 (C.A. 2),it isCarroll'sundemed testimony that he frequently employs asubleader to direct the orchestra rather than conduct the group himself, inwhich event he stations himself behind a screen on the bandstand toobserve the performance.SeeAssociatedMusicians of GreaterNew York,Local 802. AFM.AFL-CIO (Random Travel, Inc.).171NLRB No. 149;Carroll v.American Federation ofMusiciansof U.S.& Can.,372 F.2d 155, 159(C.A. 2).'SeePainters LocalUnionNo. 249,Brotherhood of Painters,Decoratorsand Paperhangers of America.AFL-CIO (John JReich),136 NLRB 176. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDforcing or requiring Carroll to reacquire membership inRespondent.TheUnionchallengestheforegoingcontention, professing that it has not in fact attempted towean Carroll's membership, an, claiming that its entirecourse of conduct was designed solely to prohibit itsmembers from working with Carroll, a path which itcould lawfully trod.Carroll was a member of Respondent in good standingfrom 1945 until 1961. On June 15, 1960, Respondentannounced that, henceforth all union members shouldreceive a wage increase of $4 per man per engagement,and in April, 1961 it struck to enforce payment of theincrease.However, Carroll refused to pay his musiciansthis added increment, in consequence of which Respondentbrought intra-union charges against him and, after a trial,he was expelled from membership in 1961. The partiesstipulated and I find that, commencing in the latter year,theUnion regularly published in "Allegro," a monthlypublicationdistributed to some 32,000 members, thefollowing notice:EXPELLEDMEMBERJOSEPH (Joe) CARROLL(Drums)Members may not play in orchestras conducted by himor in orchestras in which he performs.'The parties further stipulated and I find that, at all timesmaterial to this proceeding,Respondentmaintainedbylaws which rendered it "a violation and detrimental tothe welfare" of Respondent for a member "To perform inor with a band or orchestra which is led or conducted by anonmemberof the Union or in which a nonmember playsan instrumentor performs any other work of a musician."TheUnion concedes and I find that these bylawprovisions have been enforced by the expulsion of certainmembers who performed with Carroll.Itisuncontrovertedand I find that, on variousoccasionsbetween 1961 and the end of 1963, Carrollunsuccessfully petitioned both State and Federal courts tocompel Respondent to reinstate his membership. Then, in1965,Carroll and Respondent's PresidentMax Aronslunched together on two occasions during which thesubjectofCarroll's reacquisition ofmembership wasdiscussed.CarrollinformedAronsthatitwasembarrassingtotheformer that, pursuant to anunderstandingreached during litigation before the NewYork Federal Circuit Court of Appeals, Carroll wasunable to conduct his orchestras or play the drums in hisbands. Carroll sought to work out an arrangement similarto the one which a fellow orchestra leader named Cutlerhad made with Respondent whereby, upon payment of theback wages to his musicians which had been established in1960, he could remain a member of the Union and appearon the bandstand. Arons noted that the matter was nolongerin his hands and suggested that Carroll make peacewith the American Federation of Musicians by filing anapplicationforreadmission toRespondentwith theInternational'sExecutive Board.Whereupon, Carroll didso and tendered a check in excess of $100 along with hisapplication for reinstatement. Sometime thereafter, Arons'At tunes,the names of other expelled members appeared in the notice.returned the application and check to Carroll with thenotation that conditionswere not ripe for Carroll'sreadmissionto membership.Events apparently abided until 1967, when Arons andCarroll again met for lunch. It is the undisputed testimonyofFrank LiVolsi, the president of a sister local inStamford, Connecticut, and chairman of the AmericanFederal ofMusicians'LegislativeCommittee, that hearranged for the meeting as a result of the followinghappenstance. The son of the Charging Party's attorney,Godfrey P. Schmidt, was employed in LiVolsi's office.During a conversation with the son in the summer of1967, LiVolsi was informed of the familial connection andthe son inquired whether LiVolsi cared to "meet my dadwho represents the orchestra leaders." LiVolsi expresseddelight atthe suggestion,and, shortly thereafter, he andAttorney Schmidt dined together. In the course of themeal, Schmidt asked LiVolsi whether the latter knewCarroll and Charles Peterson, who is also an orchestraleader as well as an official of the Charging Party, andwho was expelled along with Carroll from membership intheUnion in 1961. When LiVolsi replied that he hadnever met these men, Schmidt volunteered to schedule aluncheon date and LiVolsi avidly accepted the offer.According to LiVolsi's further testimony, I find that helunchedwithCarrollandPetersonasarrangedbySchmidt.During the repast, the diners "discussed ournationalproblemsandwealsodiscussedthe[Respondent's] problem which Carroll was involved in."Carroll stated that "it was getting tiresome, fighting backand forth, and he had hoped that something could be doneto squash all this." Carroll then inquired whether therewas "anything he could do" to pacify the situation, towhich LiVolsi responded that he, too, wished to bring theparties amicably together. Thereupon, LiVolsi remarkedthat he "would try to get hold of Max Arons and haveluncheon someday where the four of us could gettogether.... "Following this luncheon,LiVolsitelephoned Arons to report that he had met with Carrolland Peterson, and LiVolsi invited Arons to join "us forluncheon to see if we could explore some friendlyprogram,"an invitationwhichArons initially declinedwith the comment that "I will not meet with them[Carroll and Peterson]. I am not interested." Four or fiveweeks later, LiVolsi again pressed Arons to accept theformer's earlier invitation.On this occasion, LiVolsiadvisedArons that "I think it would be nice if we satdown because I think we are all tired of all this fuss thatisgoing onallover from coast to coast, and I think IconvincedMax [Arons] to sit down with us." AccordingtoArons, he was prompted to attend the luncheon byLiVolsi'sdeclarationthat "Carroll wants to sit down andhave lunch with you and discuss with you - this wholelitigationthat is costing the Union a lot of money," towhich Arons responded "well, in that way I will set downwith you and Carroll." It is LiVolsi's testimony that nomention wasmade in this conversation with Arons of anyexpressed desire by Carroll to gain readmittance to theUnion.Following his second conversation with Arons, LiVolsiplaced a call to Carroll to finalize plans for the luncheon.After some prodding, Carroll consented to meet withArons and a date was set for August 20, 1967.Meanwhile, by letter of July 13, 1967, the International'sExecutive Board apprised Arons that Carroll's applicationfor reinstatement in the Union had been rejected. Thisintelligencewas reflected in the minutes of Respondent'sexecutiveboardmeeting of July 20, 1967, and was ASSOCIATED MUSICIANS OF GREATER N.Y., LOCAL 802reproduced in the September 1967 issue of the publication"Allegro" which read as follows:Executive Board Minutes, Thursday, July 20, 1967:The following decision of the Ihternational ExecutiveBoard was read before the Board. Consideration isgiven to the request of Joseph Carroll for permissionfor reinstatement in Local 802, New York, New York.On motion and passed it is decided that the request isdenied.According to Carroll, he first learned that his applicationhad been formally rejected when he read "Allegro" eitherin late September or early October.The August 20 session took place as scheduled. Inattendance at the luncheon were Arons, LiVolsi, Carroll,and an individual named Vincent Badale, who is amember of the Union's trial board. It is Carroll'stestimony that, at the outset of the discussion, LiVolsimade a general statement concerning his desire that theentire matter between Carroll and Respondent be resolvedin a friendly and constructive manner, and indicated thatthiswas his purpose for scheduling the meeting.BecauseLiVolsi was foreign to the controversy between Arons andCarroll, the latter proceeded to recount the events whichtranspired in 1965 when Carroll met with Arons andessayed to regain his union membership. At the conclusionofthispresentation,AronsremarkedthattheInternational parent body had not yet acted on Carroll's1965 application although Arons, by his own admission onthe stand, acknowledged that he had received writtennotification from the International Executive Board asearly as July 13, 1967 that Carroll's application had beenturneddown.CarrollthenremindedArons thatRespondent's new contract forms which appeared in early1967 were under challenge in the Federal courts as beingviolative of the Federal Anti-Trust Laws. At this juncture,Arons inquired whether Carroll would agree to reimbursehismusiciansfor the difference in wages which theRespondent had negotiated in 1960 and which Carroll hadwithheld over the course of the years. Inasmuch as thewithholding of the negotiatedincreaseshad occasionedCarroll's expulsion from the Union, Arons explained thatitmightfacilitatetheformer'sreinstatementtomembership if the issue was presented to the InternationalExecutive Board in this light.Carroll promptly replied inthenegative,and the luncheon terminated with theunderstanding that any further colloquy would have to beinitiated by Respondent's officers.Carroll further testified that, shortly before Labor Dayin 1967, he unsuccessfully attempted to contact Arons topursue the matter of his reinstatement further. However,he did manage to speak with Badale and,during theirconversation, he informed Badale that he had experienceda change of heart concerning the payment of back wagesand requested that Badale convey this information toArons.A few days after Labor Day, Carroll againtelephoned Badale to remind the latter that Carroll stoodready to recompense his musicians for the difference inwages which he had declined to afford them since 1960.Carrollwas assured that this information had reachedArons.Arons' version of the August 20, 1967, luncheonmeeting isas follows. LiVolsi opened the discussion byrelating that he had arranged for the confrontation inorder to achieve "peace and [have] all the litigationssettledwith the orchestra leaders." Carroll broached thesubject of the new Union contracts and the litigationwhich had ensued concerning them. He then inquired,201"how do I get back into the Union?" Arons replied thatRespondentwas not opposed to readmitting him tomembership and explained that it was the Internationalunion which barred the door to his reinstatement. Carrollsuggestedthat the Respondent exert pressure upon itsparent body to effect his readmission, to which Aronsreplied thatRespondent would undertake such actionprovided Carroll reimbursed his employees for the backwages due and owing them under the earlier Unionagreement.In this connection, Arons made it clear thatthe only stumbling block facing Carroll's reacquisition ofmembership, so far as Respondent was concerned, wasCarroll's failure to satisfy this debt which amounted toapproximately $2,500 and Arons pledged that he "willhave the Executive Board favor his application and put upa fight with the [International union] to get him back,"adding that "I would go, on behalf of Mr. Carroll to theFederation, and fight to get him back as he suggested."According to Arons, Carroll remarked "I will go along, Iwillpay the back wages. You go ahead." At theconclusion of the luncheon, Arons suggested that Carrollresubmit his application for membership.LiVolsi, who sponsored the luncheon, recounted on thestand that he opened the discussion by addressing Carrolland commenting that "I think he [Arons] is fair and Ithink he is a good president; and he is trying to do a lotfor a lot of people that think they are fightingagainsthim." Turning to Arons, LiVolsi remarked that "Carroll,in the short time that I know him,seemsto be a prettysincere guy, and I think he wants to get together, andeven though there are many problems onan internationallevel, that at least we might be able to get together on alocal level." On this note, Arons and Carroll took up theconversation and the topic of backpay was discussed.LiVolsi remembered that Arons told Carroll that if thelatter "paid whatever he owed the Union, that he wouldbe restored to membership." Carroll replied, "well, let meknow whatit is;find out what the amount is and maybewe can get together." LiVolsi interjected and asked, "whatcan we do to get you both together so Carroll can comeinto the Union?" Arons stated that "if Joe Carroll paysup his back dues, whatever he owes, I think we can takehim back into membership." Carroll's parting commentwas "what do I owe? And get back to me and maybe wecan get together."10Continuing the narrative, Carroll had contracted toperform for the Iona College Board of Lay Trustees at itsannual dinnerscheduled to be held at 8 p.m. onNovember 1, 1967, at the Americana Hotel in New YorkCity.For this event, he had programmed an orchestracomprised of 10 men. During the morning hours, hetelephoned several of his favoritemusicians, including TedReade on drums, Charles McCarty on trumpet, and PhilOlivellaandRockyGaglano on saxophone. Theseside-men had been alerted in the spring of 1967 regardingthisengagementand,atalltimesmaterial to thisproceeding,weremembers of Respondent in goodstanding.During his conversations with the men, Carrollexclaimedthat "I intend to be there [at the AmericanaHotel] personally,Iwas goingto conduct that orchestrawith my arms more outstretched than they had been in thelast 20 years,Iwasn'tgoing to be down on the floorwhere I had been crawling for 4 or 5 years, but I wasgoing to bethere in front of that band." Carroll inquiredwhether these musicians would play with him that evening."Badale, who wasprivyto this conversation,was not called as a witnessin the 10(1) proceeding. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDEach replied that he had communicated with Respondentforclearance,andhad decided not to accept theengagement.BecauseCarrollhadanticipatedthisresponse, he had previously contacted replacements forthese side-men and they filled in for the recalcitrants."Believing that he might encounter opposition in someform from Respondent, Carroll invited Charles Peterson,an official of the Charging Party, to assist in policing theAmericana performance. At 7:45 p.m., while Carroll wassettingup the orchestra, Union officials Louis (Russ)Russo and Vincent Grande entered the Americanaballroom and approached the bandstand. Peterson, whohad been standing guard at the hotel entrance, wasinformed by one of the musicians that Russo and Grandewere in the ballroom, in consequence of which Petersonrepaired to that locale. Before Peterson arrived, Carrolldescended from the bandstand and asked the officials thereason for their presence.Russo countered that, inaccordancewithRespondent's established practice ofwhich Carrollwas aware,he and Grande had come to"check themusicians,"bywhich he meant that hispurpose was to insure that all of Carroll's musicians weremembers of Respondent in good standing. Carroll retortedthat "I do not belong to your Union, you are not going totalk to employees, you have no right to be in this privatebanquet room in the first instance, and if you don't leaveimmediately I will have you thrown out bodily." WhileRusso or Grande sought to defuse the situation, Petersonapproached the bandstand and joined in the discussion. ItisCarroll's testimony that, at this juncture, Russo blurted,"We want you back in the Union," to which Carrollresponded, "Well, that's a switch isn't it? If you read theminutesof the Executive Board dated July 20, 1967 youwillseethatmy application for reinstatement wasdefinitely turned down." Grande took issue with Carroll'sobservation, but was corrected by Russo who remarkedthat Carroll's rejection as a Union member had appearedin"Allegro."Russo thentoldCarroll,"But never mindall that.we want you back in the Union." BeforeRusso and Grande were led away to an adjoining room byPeterson to continue the discussion, Russo requested thatCarrolltelephoneRespondent'sofficethefollowingmorning to continue the dialogue. Carroll gave noassurancethathewould do so. The engagement wasfulfilled that evening without further incident.' ICharles Peterson testified that, in his capacity as a"trouble-shooter"fortheChargingParty,hewassummonedto the Americana Hotel on theevening ofNovember 1, 1967, by Carroll who had anticipated thathis engagement would be interrupted by Respondent'sbusinessagents.Upon arriving at the hotel, he wasinformed that the union officials had already entered theballroom,andheproceeded to Carroll's assistance.Observing that Carroll, Russo and Grande were engagedina conversation, Peterson approached the group and,placing his hand on Russo's arm, Peterson cautioned that"You don't belong here" and ordered Russo and Grandeto leave the ballroom. Russo rejoined, "now hold itCharley;we want to settle this matter.We want JoeCarroll back in the Union." Peterson expressed shock at"According toCarroll'suncontradictedtestimony,fourof thereplacementswere on tenderhooks with the Union,either becausethey hadfiledsuit against that labor organization under theAct or because they hadbeen broughtup on charges by the Respondent for having previouslyperformed with Carroll."Carroll played the drums at this event and, from his drummer's throne,conducted the orchestra.thispronouncement because,inhiswords, "this wassomething I didn'texpect."Carroll thentook over andadvisedRusso and Grande to leavethe ballroom. Afterprotesting that they simply sought to obtain the namesandmembership status of the musicians in Carroll'sorchestra,theUnionemissaries were led by Peterson toanadjoiningroomwhere their conversationwascontinued.Russo stated that"they [Respondent]want toget this mess out of theway, and they want Carroll backin the Union and have Carroll send his application to theFederation;itwill be accepted."Russo added that "he hasmany complaints from members of the Union that jobswere taken by nonmembers,"and that "theUnion islosing money.Ican't even get a raise formyself.Send theapplication to the Federation.Itwill be accepted."Afterrepeatingthisrequest,Russo exhorted Peterson topersuade Carroll to telephone Arons the following day.Peterson replied that he would have to be a witness to anyconversation between Carrolland Arons.Russo agreed tothiscondition and again asked whether Carroll wouldcommunicatewithAronsonNovember 2. Petersonresponded inconclusively,commenting that"I'm not surewhether we will or not.We will let youknow."The threemen then proceeded toward the ballroom where Russoonce more sought to enter.Peterson objected to Russo'sentry and the discussion concluded with the former stating"Let's stop where it is now and then we will decide whatto do within the next few days."With this,Russo andGrande left the premises.Russo testimonially related that, in the course of hisduties as a general organizer for Respondent,he acceptedan invitation from Grande to visit the Americana Hotelon November 1, 1967, to determine whether the musicianswho were engaged to perform that evening were membersof the Union.When theyarrived in the ballroom, theyencountered Carroll at the bandstand who exclaimed "youson of a bitchgetout of here.You have no right in thishotel."Russo protestedthatRespondent had a contractwith the establishment which permitted him to enter uponthe premises,towhich Carrollrejoined that he had nocontract with the Union and once more he ordered Russoto leave.Carroll thenapologized for his rudeness andRusso remarked, "why don'tyou cool it?Iam only heretomake a routine check to see the condition of this joband the personnel of the orchestra.Don't blow your cork,there is no need for it."At thispoint,Carroll stated, "Iwant to join your Union.Iwant to getback to yourUnion."Russo replied,"if you reallymean that, Joe, Iwill extend my personal invitation to intercede for youthrough my president through the Executive Board if youreallymean this." Peterson entered the ballroom andjoined the discussion, after first grabbing Russo's arm andproclaiming"wewerepreparedforwar."Russocommented,"hold it Charley,please,I've got no businesswith you,Iam checkingthe job.Iam talking to JoeCarroll. Joe was very happy to findout that I extended aninvitation."With this news, Peterson also expressedpleasureand the Union representatives and Petersonadjourned to a vacant room to converse further. Duringtheirconversation,themen recapitulated all of thelitigationwhich had taken place between the ChargingParty and Respondent over the years, with Petersonnoting that"It is a pain in the neck to all of us; we are alllosingmoney and this thing should be done away with."Russo concluded the conversation by telling Peterson that"if you reallymean that and if Joe really means that hewants to come back I will do everything in my power togo to bat for him." ASSOCIATED MUSICIANS OF GREATER N.Y., LOCAL 802203Carroll did not place a call to the Union'soffice onNovember2, 1967,as Russo had suggested.However, it isCarroll'suncontradicted testimony that,at 10 a.m. onthat date,he received a telephone call from Russo whoinquired whether the former would visit the union office"to process that reinstatement application,so that we canact on it at the regular Board meeting this afternoon."Although he harbored no intention of doing so,Carrollfalsely told Russo that he would appear as requested. Thefollowingday,November 3, Carroll dispatched amessenger to the union hall to procure a membershipapplication blank.On the same day, he placed a call toArons and announced that"There are many things thatrequirediscussionbefore I go any further with thequestion of filing a new application for membership in theUnion or for reinstatement in the Union." Carroll wenton to relate that he was scheduled to perform with hisorchestra at the St. Regis Hotel in New York City on theevening of November4,an engagementwhich he hadobtained annually,and informed Arons that"Dependingupon the outcome of this conversation,Iwill handle thatjob in one of two ways.Iwill play the drums personally,although I don't and I have always conducted theorchestra at this particular dance -- I will play the drumspersonally and I will use the same bunch of rebels I usedin the Americana Hotel on November 1, or I will use myfavoritemusicians,Ted Reade,drummer,with me for 20yearsand Charles McCarty, trumpet, and it is entirely upto you depending on the outcome of this conversation."Carroll asked that there be "peace and quiet"for the nextfew days and assured Arons that the former wouldcommunicate with Arons on November 6 to arrange for ameeting between the parties. Arons acquiesced in Carroll'srequest and stated that he would instruct his agents toinform the musicians that they would not be penalized byRespondent for performing under Carroll's personaldirection.However, Arons told Carroll that the Union'spermissionforCarrollto conduct his orchestra on thisoccasion was not to be construed as setting a precedent.Carroll agreed that this arrangement was to be only atemporaryexpedient until the men met on the followingweek.Carroll,Arons, Russo,and Peterson next met in Arons'office on November 8, 1967. According to Carroll, hedrew the membership application blank from his pocketwhich his messenger had obtained from the Union onNovember 3 and which he had not executed and, holdingit in his hand,he informed Arons that"I think there aremany things that should be discussed before I go into thematter of rejoining this Union."Carroll then embarkedupon a recapitulation of all pending litigation broughtagainstRespondent, and told Arons that he would notsign the application blank until the litigation had been laidto rest because the courts might determine that Carrollneed not be a union member in order to conduct hisorchestras or play drums in his musical groups. However,Carroll conceded that,while the only order of business onNovember 8as far as he was concerned was to discuss thematter of his reinstatement in Respondent,he,Carroll,"took the initiative all the way" on this subject at themeeting and acknowledged that Arons did not at any timebroach the matter. Carroll further testified that, towardthe end of the meeting,Arons guaranteed that Carrollwould henceforth be permitted to conduct orchestralgroups comprised of union members without oppositionfrom Respondent,and would be allowed to perform onthe drums in bands composed of Union men,withouthaving to join Respondent.Arons further assured Carrollthat the former would notify all members,upon inquiry,that it was permissible for them to work with Carroll as aconductor as well as a performer. Carroll thereupon askedArons whether there was anything that could be doneabout the notice in"Allegro"relating toCarroll's statusas a nonunion member.Arons replied that the next issueof the publication was to be printed on November 15.Carroll did not press Arons on the matter of removing thenotice,and it continued to be printed in that journal untilFebruary 1968. As Carroll and Peterson prepared to leaveArons' office, Carroll inquired whether he could utilize theservicesof three named "guys you threw out of theUnion," stating that "I would rather use those 3 menrather than new men or strangers." Arons responded,"They can play [with you] too." Finally, Carroll admittedthat, as a result of this conference, he was never thereafterinhibitedbyRespondent from conducting orchestrascomposed of Union members or from playing the drumsin union-staffed musical combinations.Arons testified that he had learned of the AmericanaHotel incident from Russo and on November 3, 1967, hereceived a call from Carroll and Peterson in which Carrollreported that he had experienced some difficulties incarrying out his engagement at that location on November1.Carroll stated that he had scheduled an importantperformance at the St. Regis Hotel for the next Saturdayevening and requested that he be permitted to conduct hisorchestra rather than hide behind a screen. He alsopromised that,ifhe was allowed to direct his musicalgroup,hewouldmeet with Arons on the followingMonday, November 8, to discuss "the orchestra leaders'attitude with you." Arons replied, "All right, Joe, I willtell the business agent not to embarrassyou.You canconduct and I will take it up with my [executive] boardand explain to them."Arons further related that Carrolland Peterson appeared at his office on November 8 and adiscussionensuedconcerningtheAmericanaHotelepisode.According to Arons,no reference was made intheirconversationaboutCarroll'sapplicationformembership in Respondent inasmuch as this subject "wasa dead issue because the[International union] refused totake him into the Union." Carroll and Peterson askedthat peace prevail between the parties and the"statusquo" maintained until the pending Federal Anti-Trust suitwas resolved by the United States Supreme Court. Aronsinquired as to when a decision by that tribunal could beexpected, and Carroll indicated that it might take 3 or 4months.Arons then declared that he would recommend tohis executive board that Carroll be permitted to conducthis orchestras and to play in his bands as though he werea Union member,and that he would instruct his delegatesnot to interfere with Carroll's performances until theSupreme Court had rendered its opinion in the lawsuit.With this, the parties shook hands and the meeting ended.Russo maintained in his testimony that, following hisvisit to the Americana Hotel on November 1 and hisconversations with Carroll and Peterson,he reported theevents which had transpired to Arons. Russo told Aronsthat the former "was very much surprised to hear Mr.Carroll say, I want to get back in the Union and I said ifyou really mean this, Joe, I will extend my personalinvitation."Russo also informed Arons that Carroll wastold to file an application for readmission in the Union.On November8,Russo metwith Carrolland Peterson inArons' office.Russo testified that Carroll and Peterson"were expressing their happiness at the intentions we wereshowing to get them back into our Local,"and that "Iexplained we would do everything we could to process it." 204DECISIONSOF NATIONALLABOR RELATIONS BOARDAronsindicatedthathehadrecommendedtoRespondent'sofficersthatCarroll'sapplicationbeapproved.Russo then reminded Carroll that hisreadmission into unionmembership depended uponapproval by the International union, and Russo expressedthehope that "everything works out fine." Carrollimportuned Arons to permit the former to fulfill three orfour engagements which had been scheduled during theensuingmonths by conducting and playing the drums.Arons readily agreed to this entreaty, pending resolutionof the Anti-Trust proceeding before the Supreme Court.Carroll's next communication with an official of theUnion occurred on December ll. On this occasion,Carroll spoke with Respondent's Secretary Louis Critelliwho informed Carroll that he had given incorrectinformation to a bass violinist. Critelli reported that themusicianhad telephoned to inqure whether it waspermissiblefor him to play in an orchestra conducted byCarroll without drawing the Union's wrath, and Critelliadvised the performer that he would be subjected tocharges by Respondent in the event that he fulfilled theengagement.Carroll related in his testimony that thepu rpose of Critelli's telephone conversation was to assureCarroll that Critelli was in error in rendering this adviceand that he had so informed the musician.Carroll's concluding conversations withArons tookplace in a National Labor Relations Board hearing roomon January 10 and 11, 1968 during a hearing on unfairlabor practice charges which the Charging Party had filedagainstRespondent under theAct.When thehearingrecessed on January 10, Arons approached Carroll andsaid,"Ihave the matter of your reinstatement allstraightened out. I had a big fight with Kennin andAdler,"theparentunion'spresidentandcounsel,respectively.Arons added that, "If I [Carroll] signed theapplication blank for reinstatement, before it went to the[internationalunion] it wouldbe clearlymarked withhaving been approved by [Respondent's] Executive Board,and then it would be sent on to the [international union],"and Arons concluded the conversation with the remarkthat "then you can withdraw the charge" which Carrollfiledinthe instant case. The following day at theconclusionof the hearing, Arons and Carroll againconversed,thistime in company with Respondent'sAttorney, Eugene Victor. Speaking first to Victor, Aronsstated,"I told Carroll the big fight we had.you[Victor] were there - the big fight I had with Kennin andAdler over the matter of this reinstatement," to whichVictor replied, "But,Mr. Arons, you know it doesn'tmake any sense for Carroll to rejoin the Union at thistime."Arons then remarked, "I want him to have whatCutler has," a reference to another bandleader whosemembership in Respondent had not been placed injeopardy because he had reimbursed the Union for backwages which he had withheld from his musicians. As themen were about to leave the hearing room, Arons toldCarroll, "Don't forget to call me now and we will get thismatter straightened out." Since this date, Carroll has hadno further conversationswithanyUnion officialsregarding the matter of his reinstatement to membership.Arons testified that, at the hearing on January 10,1968, he expressed his surprise and dismay to Carroll atthe latter's having filed additional unfair labor practicesagainst Respondent which gave rise to this proceeding. Inthis conversation, Arons told Carroll, "Joe, I am shocked.Here I just had an argument with the general counsel ofthe AFM - the house counsel, as he put it - Mr. Adlerand Mr. Kennin, and Gene Victor was with me, and I toldhim that Joe Carroll wants to come back, Local 802 isgoing to approve his application, and you fellows refusedto take him in, and here we get a citation that we areunfair,Joe."Carroll replied,"That can always bewithdrawn."Rounding out Arons' testimony, he conceded and I findthat it is Respondent's general policy to require that allconductorswho lead an orchestra or band which iscomposedofUnionmembersmust themselves bemembers of Respondent.He further admitted thatRespondent'spurpose in forbidding itsmembers toperform in orchestras which are directed by Carroll was toinsure that the position of conductor was filled by a Unionmember. Arons further acknowledged that "the effect ofenforcing this policy may be to bring pressure on Mr.Carroll to join," although he insisted that this was not theRespondent's object. Finally, Arons allowed as how it isthe policy of Respondent "to reinstate into membershipany expelled or former member who makes restitution orwho pays up or who comes back into good graces bycomplying with the bylaw which he violated and for whichhe was expelled," and that the topic of restitution wasdiscussed with Carroll during their meetings.B.ConclusionsIn pertinent part, Section 8(b)(4) of the Act makes it anunfair labor practice for a labor organization(i)to engage in, or to induce or encourage anyindividualemployedbyanypersonengaged incommerce or in an industry affecting commerce toengage in,a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities or to perform any services;of(ii)to threaten, coerce, or restrain any personengaged in commerce or in an industry affectingcommerce, where in either case an object thereof is:(A)forcingorrequiringanyemployerorself-employedpersontojoinany labororganization....The complaintalleges,the parties stipulated, the evidenceestablishes, and I have heretofore found that, commencingin1961,Carrollwas expelled from membership inRespondent because he declined to pay his musicians whowere Union members the wage scale which Respondenthad imposed the preceding year. Following his expulsion,and for a period of approximately 7 years, Respondentpublished in its official organ "Allegro," which wasdistributedmonthly to some 32,000 members within itsjurisdiction, a notice announcing that Carroll had beensuspended from its ranks and cautioning them againstplaying "in orchestras conducted by him or in orchestrasinwhich he performs." During a similar period, and,indeed,continuingtodate,Respondentadmittedlymaintained bylaws which made it a violation of thosestrictures and detrimental to the welfare of the Union forany member "To perform in or with a band or orchestrawhich is led or conducted by a nonmember of the Unionor in which a nonmember plays an instrument or performsany other work of a musician." As Arons testified and Ihave found, Respondent actually enforced these bylaws byexpellingmusicians who performed in Carroll's musicalgroups.Moreover, Arons admitted and I have found thatitwas and is the Union's policy to require that allorchestra and band conductors be members in good ASSOCIATED MUSICIANS OF GREATER N.Y., LOCAL 802205standing,and that that was the reason for exertingpressure on its, members to refrain from performing inCarroll's groups.In light of these Union-imposed sanctions againstCarroll and the member-musicians who performed orcontemplated performing for him, I conclude that theirinexorable effect was to induce and encourage Unionmembers to refrain from performing services for Carroll,and to threaten, coerce and restrain Carroll within thepurview of Section 8(b)(4)(i), (ii) of the Act."The General Counsel asserts that an object of theforegoing conduct by Respondent was to force or requireCarroll to join the Union. He maintains that Respondent'sbylaws, its expressed policies, and the notice whichappeared in "Allegro," without more, clearly support aconclusion that Respondent's entire course of conductvis-a-visCarrollwas designed to bring about hisreconversion to membership. The General Counsel furthermaintains that, when this conduct is weighed together withtheconversationsinwhichCarrollengagedwithRespondent's officials betweenAugust 20, 1967, andJanuary It, 1968, the Union's ultimate object of forcingCarroll to regain his union membership becomes manifest.For its part, Respondent counters that, far from seekingCarroll's coerced membership, it steadfastly did not desireCarroll as a member.As chronicled heretofore, Carroll and Peterson testifiedthat, during various conversations with Arons and Russo,the latter stated that Respondent wanted Carroll to jointhe Union. In their testimony, these Union officials deniedthat they urged Carroll to regain membership, claimingthat it was Carroll who sought to recapture his status as aUnion member. I deem it unnecessary to resolve thiscredibility conflict for, in my opinion, the record containsample evidence otherwise to substantiate the GeneralCounsel's position that an object of Respondent's effortswas to force Carroll's Union membership."Arons testimoniallymade it clear that the Unionpursued a policy of requiring all conductors who lead anorchestra comprised of Union men to be members ofRespondent.He also acknowledged that Respondent'sdesign in prohibitingmembers from performing inorchestras led by Carroll was to insure that the position ofleader in those musical groups was assumed by a Unionmember. Arons even went so far as to admit that "theeffect of enforcing this policy may be to bring pressure onMr. Carroll tojoin"Respondent.In my view, it requires utilization of a peculiar brand ofdialectic to arrive at any conclusion other than that anobject of Respondent's policies and actions was to force orrequire Carroll's membership. As Judge Herlands so aptlyput it in his opinion:Respondent's president,Max L. Arons, testified that itis respondent's `policy to unionize all people who .. .conduct;' that it is respondent's policy not to permit anon-union musician to conduct even when the members"SeeAssociatedMusiciansofGreaterNewYork, Local 802. AFM,AFL-CIO,171NLRB No. 149.Respondent seemingly does not take issuewith this conclusion."In his decision following the 10(l) hearing,Judge Herlands credited thetestimonyof Carrolland Peterson and found that the Union directedCarroll to perfecthis membership.At the hearing before me,theGeneral Counsel produced Carroll andPeterson with a view to having them testify to the identical conversationswhich theyhad spread upon the earlier record.In the belief that the recordcontained sufficient evidence to support a finding on this issue.Idid nottake their testimony.of the orchestra belong to respondent; and that anymember of respondent who played in an orchestra ledby Carroll `would be subject tocharges.'Distinguishingbetween the `object' of the respondent'sby-law and its `effect,'Arons claimed that it wasrespondent's sole purpose or object in carrying out itsby-law and policy to createopeningsfor conductorswho are members of respondent and that it was notrespondent's purpose or object to get Carroll to joinrespondent.Respondentmust be taken to have intended theaccomplishment of the obvious, immediate and directeffect of its conduct. This obvious, immediate and directobject and its obvious, immediate and direct intendedeffectare equatable in a casual relationship. Thatintended object and effect are to bring coercive pressureon Carroll in order to make him rejoin respondent onterms acceptable to it. Respondent's ultimate objectiveand broader purpose is to unionize all orchestra leadersinorder that only union members will fill the jobs ofleading orchestras.The immediate object and effectvis-a-visCarrollisonestep toward the achievement ofthe ultimate objective and broader purpose vis-a-vis allorchestra leaders.'sIn sum,Iam convinced and conclude that, by themaintenanceand enforcement of its bylaws againstCarroll forbidding members to perform in his orchestras,by the publication of the notice in "Allegro" notifyingmembers that Carroll had been expelled from membershipand warning them not to perform in his musical groups,and by the advancement of its policy requiring that allconductors and leaders of orchestras and bands employingUnion musicians must be members of Respondent in goodstanding,Respondent inducedandencourageditsmembers not to work for Carroll, and threatened, coercedand restrained Carroll, all with an object of forcingCarroll,asaStatutory employer and self-employedperson, to join Respondent's ranks. By the foregoingconduct, I conclude that Respondent thereby violatedSection 8(bX4)(i), (ii) (A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above,occurring in connectionwith the operations of theEmployer set forthinsectionI,above, have a close,intimate,and substantialrelationsto trade, traffic, andcommerceamong theseveral States, and tend to lead tolabor disputesburdeningand obstructing commerce andthe free flow thereof.V. THE REMEDYHaving foundthatRespondent had violated Section8(b)(4)(i), (ii)(A) of the Act, Ishall recommend that itcease and desist therefrom and take certain affirmativeaction designedto effectuatethe policiesof the Act.InAssociatedMusiciansof Greater New York, Local802, AFM, AFL-CIO (Random Travel,Inc.),171NLRBNo. 149,a case involving Respondent and misconduct notdissimilarfrom that portrayedherein, the Board orderedRespondent to publish the notice attached to its decisioninthreeconsecutive issues of"Allegro"which,aschronicled heretofore,isan official publication which the"283 F.Supp.176, 181-182(S.D.N.Y.) 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent distributes to all members on a monthly basis.In the instant proceeding, the General Counsel prays thatIfashion a remedy which would require Respondent topublish the notice attached hereto in six consecutive issuesof "Allegro" and display it with thesamedegree ofprominence as the notice concerningCarrollwhichappeared in that journal. In justification for this remedialrequest, the General Counsel points out that the noticepertainingtoCarroll's loss of union membership waspublished on a monthly basis for almost 7 years and wasprominently displayed on the final page of the publicationwhere union notices customarily appear.Under thecircumstances of this case, I deem the General Counsel'srequest both reasonable and necessary to remedy theimpact of Respondent's unfair labor practices, and I shallfashion the remedial order accordingly.Upon the basis of the foregoing findings of fact andconclusions,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Joe Carroll is an employer engaged in commerce andinan industry affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and has at all timesmaterial been a self-employed person within the meaningof Section 2(1) and Section 8(b)(4)(i) and (iiXA) of theAct.2.AssociatedMusicians of Greater New York, Local802,AFM, AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.3.By maintaining and enforcing bylaw provisionsprohibiting its members from playing in any orchestra ledor conducted by a nonmember of Respondent or in whicha nonmember plays an instrument or performs any otherwork of a musician; by publishing in its officialpublication"Allegro"anoticeannouncing that JoeCarrollhadbeenexpelledfrommembership inRespondent and that members may not play in anyorchestra conducted by him or in which he performs as amusician;and, by maintaining and enforcinga policy ofrequiringUnion membership of any person seeking toperform as a band leader or conductor irrespective ofwhether that person is the employer of the musicians inthe performing orchestra, and opposing any performanceby its members in an orchestra led or conducted by suchperson,Respondenthad inducedandencouragedindividualsemployed by Joe Carroll,who is engaged incommerce and in an industry affecting commerce, toengage in a strike or refusal in the course of theiremployment to perform services for him, and hagthreatened, coerced, and restrained Carroll.4.Respondent engaged in the aforesaid conduct with anobjectof forcing or requiring Joe Carroll to joinRespondent.5.By the aforesaid acts,Respondent engaged inconducwhich offended Section 8(b)(4Xi) and (ii)(A) ofthe Act.6.The aforesaid acts constitute unfair labor practiceswhich affect commerce within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this case,and pursuant toSection 10(c) of the NationalLaborRelationsAct, asamended, I recommend that Respondent, AssociatedMusicians of Greater New York, AFM, AFL-CIO, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed byJoe Carroll, or any other person engaged in commerce orin an industry affecting commerce within the meaning ofthe Act, to engage in a strike or a refusal in the course orhis employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, and commodities or to perform any services; orthreatening,coercing,or restrainingJoe Carroll, or anyperson engaged in commerce or any industry affectingcommerce, where in either case an object thereof is toforce Joe Carroll to join the Respondent.(b) Applying or enforcing its bylaws in such a mannerastoinduceand encourage the members of theRespondent,orotherwiseinducingorencouragingmembers of the Respondent, through publications ofnotices in "Allegro," or in any other unlawful manner, toengage ina strike or concerted refusal in the course oftheir employment to perform services for Joe Carroll, orany other person engaged in commerce or in any industryaffecting commerce where an object thereof is to force orrequire Joe Carroll to join the Respondent.2.Take the following affirmative action which I deemis necessary to effectuate the policies of the Act:(a)Post at its office, place of business, and meetingplaces, copies of the attached notice marked "Appendix."16Copies of said notice, on forms to be provided by theRegionalDirector for Region 2, shall, after being dulysigned by Respondent's representative, be published in sixconsecutive issues of "Allegro" on the final page of thatofficial organ, which page shall not be encumbered by anyotherwrittenmaterial. In addition, the notice shall beposted by Respondent immediately upon receipt thereof,and shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to all members are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 2 signedcopies of said notice for posting by Joe Carroll, if willing.(c)Notify the Regional Director for Region 2, inwriting,within 20 days from the date of this Decision,what steps Respondent has taken to comply therewith.""In the event that this Recommended Order be adopted by the Board,the words"A Decision and Order"shall be substituted for the words "aRecommended Order of a Trial Examiner"in the noticeIn the furtherevent that the Board's Order be enforced by a decree of a United StatesCourt of Appeals,the words"a Decree oftheUnitedStatesCourt ofAppeals Enforcing an Order"shallbe substitutedfor the words "aDecision and Order.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."APPENDIXPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct, asamended,we hereby notify you that:WE WILL NOT induceor encourageany individualemployed by Joe Carroll, or any otherperson engagedincommerce or in an industryaffectingcommerce ASSOCIATED MUSICIANS OF GREATER N.Y., LOCAL 802within the meaning of the National Labor RelationsAct, to engage in a strike or a refusal in the course ofhis employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, and commodities or to perform any services;or threaten, coerce, or restrain Joe Carroll, or anyother person engaged in commerce or any industryaffecting commerce, where in either case an objectthereof is to force Joe Carroll to joinour union.WE WILL NOT apply or enforce our bylaws in such amanner as to induce or encourage our members, orotherwise induce or encourage our members,throughpublications of notices in "Allegro," or in any otherunlawfulmanner,to engage in a strike or concertedrefusal in the course of their employment to performservices for Joe Carroll,or any other person engaged incommerce or in any industry affecting commerce,where an object thereof is to force or require JoeCarroll to joinour union.DatedByASSOCIATED MUSICIANSOF GREATERNEW YORK,LOCAL 802,AFM, AFL-CIO(Labor Organization)207(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 36th Floor,Federal Building, 26 Federal Plaza, New York, New York10007, Telephone 212-264-0330.